Scott v September 24th St., LLC (2019 NY Slip Op 01370)





Scott v September 24th St., LLC


2019 NY Slip Op 01370


Decided on February 26, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 26, 2019

Renwick, J.P., Richter, Tom, Kahn, Moulton, JJ.


8528 155362/16

[*1]Joseph Scott, Sr., Plaintiff-Appellant,
vSeptember 24th Street, LLC, Defendant-Respondent, 101 West 24th Street Condominium, Defendant.


Cermele & Wood LLP, White Plains (Eric Lindquist of counsel), for appellant.
Pavia & Harcourt, LLP, New York (Brandon C. Sherman of counsel), for respondent.

Order and judgment (one paper), Supreme Court, New York County (Erika M. Edwards, J.), entered August 29, 2017, which, to the extent appealed from as limited by the briefs, granted defendant September 24th Street LLC's motion for summary judgment reforming the contract of sale and ordering specific performance of the reformed contract, unanimously affirmed, with costs.
Defendant demonstrated by clear and convincing evidence that the price contained in the contract of sale was the result of a scrivener's error and did not reflect the price upon which the parties had agreed before reducing their agreement to writing (see Nash v Kornblum , 12 NY2d 42 [1962]). The affidavit by defendant's counsel's legal assistant shows the agreed-upon price and that the price was incorrectly transcribed into the contract. Moreover, the record shows defendant's asking price, plaintiff's first offer, which was well above the price contained in the contract, the parties' negotiations, which all involved figures higher than that contained in the contract, and the deal sheet, which reflected the agreed-upon price.
We have considered plaintiff's remaining contentions and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 26, 2019
CLERK